DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s argument filed on March 30, 2022 have been received and entered. Claims 23-26 are under consideration. 
Priority
This application is a continuation of US application 15/832,976 filed on 12/06/2017, now USP 10561125 is a continuation of US application no 14/842,342 09/01/2015, which is a continuation of US application no 14/514,454 filed on 10/15/2014, now US patent 9155290, claims priority from US provisional application no61/891,013 filed on 10/15/2013.

 Terminal Disclaimer
The terminal disclaimer filed on 03/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent no. 10561125 and 9155290, respectively have been reviewed and is accepted. The terminal disclaimer has been recorded
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Xiaochun Zhu on July 11, 2022.
The following examiner’s amendment hereunder is based upon the set of claims filed 03/03/2020.
The application has been amended as follows: 

In the claims
Following claims have been re-written as follows:
23.	An isolated tissue obtained from a genetically modified mouse, 
wherein the genome of the cells in the tissue and the genome of the mouse comprise a replacement of a mouse genomic fragment of a mouse IL-15 gene at an endogenous mouse IL-15 locus with a human genomic fragment of a human IL-15 gene to form a humanized IL-15 gene, 
wherein the mouse genomic fragment comprises sequences of exons 3, 4, 5 and 6 of the mouse IL-15 gene coding for a mature mouse IL-15 polypeptide,
wherein the human genomic fragment comprises exons of the human IL-15 gene coding for a mature human IL-15 polypeptide, and the exons in the human genomic fragment consist of exons 3, 4, 5 and 6 of the human IL-15 gene,
wherein the humanized IL-15 gene is under control of endogenous mouse IL-15 upstream regulatory elements at the endogenous mouse IL-15 locus, and 
wherein the mouse comprises a human IL-15 polypeptide in serum following treatment of said mouse with Poly I:C.
25.	An isolated cell obtained from a genetically modified mouse, 
wherein the genome of the isolated cell and the genome of the mouse comprise a replacement of a mouse genomic fragment of a mouse IL-15 gene at an endogenous mouse IL-15 locus with a human genomic fragment of a human IL-15 gene to form a humanized IL-15 gene, 
wherein the mouse genomic fragment comprises sequences of exons 3, 4, 5 and 6 of the mouse IL-15 gene coding for a mature mouse IL-15 polypeptide,
wherein the human genomic fragment comprises exons of the human IL-15 gene coding for a mature human IL-15 polypeptide, and the exons in the human genomic fragment consist of exons 3, 4, 5 and 6 of the human IL-15 gene,
wherein the humanized IL-15 gene is under control of endogenous mouse IL-15 upstream regulatory elements at the endogenous mouse IL-15 locus, and 
wherein the mouse comprises a human IL-15 polypeptide in serum following treatment of said mouse with Poly I:C.

Conclusion
Claims 23-26 are allowable. 
	The following is an examiner’s statement of reasons for allowance: With the Examiner's Amendment as detailed above, the rejections of claims over 35 US.S.C 103 and obviousness type double patenting, as set forth in the Office Action of 01/06/2022 are WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 01/06/2022 applied to claims 23-26 the rejections are withdrawn in light of Applicants’ persuasive argument. The prior art does not teach or suggest replacing specific exons in the mouse IL-15 gene with human IL-15 exons 3-6 which included the 3’ UTR of human IL-15 to produce a genetically modified mouse and isolate a tissue or a cell therefrom as required by the claims. Accordingly, claims 23-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632